DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domenig (2006/0201576).
In re Claim 1, Domenig discloses a vacuum storage bag assembly (figs.1-4) comprising: 
a zipper bag (10), an opening (opening sealed by one way valve and filter mechanism 16) being formed on the zipper bag; and 
a vacuum valve (16) connected to the zipper bag, the vacuum valve comprising: 
a valve seat (20 and 28, alternatively for the later interpretation of claim 5, only element 28 is interpreted at the valve seat) disposed on the zipper bag, the valve seat comprising a connecting port (top port in fig.1) and a communication channel (interior channel defined by 20 and 28, or just 28 for alternative interpretation for claim 5) communicated with the connecting port and with interior of the zipper bag via the opening, and the connecting port being configured to be connected to a vacuum source (configured to connect to the manual pump 36); 
a filtrating component (34) disposed on an upstream portion of the communication channel (fig.1); and 
a check valve (30) disposed on a downstream portion of the communication channel (fig.1) and allowing fluid to flow from the interior of the zipper bag, through the filtrating component, and to flow out of the connecting port (fig.1).
In re Claim 2, Domenig discloses the valve seat comprises an upper seat portion (28 having 26, fig.1) and a lower seat portion (20, fig.1) combined with each other, the upper seat portion is disposed on an outer side of the zipper bag (fig.1), and the lower seat portion is disposed on an inner side of the zipper bag (fig.1).
In re Claim 3, Domenig discloses the check valve is disposed on the upper seat portion (fig.1), and the filtrating component is disposed on the lower seat portion (fig.1).

In re Claim 7, Domenig discloses the filtrating component and the check valve are not aligned with each other along a vertical direction (fig.4, when the bag is in the vertical upright positon shown in fig.4 the components are not aligned vertically but rather horizontally).
In re Claim 8, Domenig discloses the filtrating component and the check valve are aligned with each other along a vertical direction (fig.1, when the bag is in the flat horizontal positon shown in fig.1 the components are aligned vertically).
In re Claim 9, Domenig discloses the filtrating component is configured to filter dust, debris, or moisture from the fluid flowing from the interior of the zipper bag (filter 34 inherently filters one or all of these components).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domenig in view of Su (6,607,634).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Su in Domenig for the purpose of providing a second sealing/fail-safe means and to prevent unwanted touching of the valve as taught by Su (col.4 ln.24-31).
Claims 11, 13-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domenig in view of Chang (10,683,115).
In re Claim 11, Domenig discloses a vacuum storage system (figs.1-4) comprising: 
a vacuum storage bag assembly as claimed in claim 1 (see the rejection above);
a portable vacuum source (36) configured to connect to the connecting port directly or indirectly and to provide a vacuum suction for the vacuum valve to discharge the fluid through the connecting port. 
Domenig fails to explicitly disclose a portable power supply module configured to connect to the portable vacuum source and to provide electricity to the portable vacuum source. Rather, Domenig discloses a manual pump device.
Chang teaches another vacuum storage system having a portable vacuum source (121) and a portable power supply module (16) configured to connect to the portable vacuum source and to provide electricity to the portable vacuum source (the whole device is portable and thus each component is portable, see at least the title).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Chang in Domenig for the purpose of eliminating the need for the manual task of pumping the piston thereby making the device easier and quicker to operate. 
In re Claim 13, see the rejection of claim 2 above as the same reasoning applies, mutatis mutandis.
mutatis mutandis.
In re Claim 16, see the rejection of claim 5 above as the same reasoning applies, mutatis mutandis.
In re Claim 18, see the rejection of claim 7 above as the same reasoning applies, mutatis mutandis.
In re Claim 19, see the rejection of claim 8 above as the same reasoning applies, mutatis mutandis.
In re Claim 20, see the rejection of claim 9 above as the same reasoning applies, mutatis mutandis.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domenig in view of Chang and further in view of Chang’’ (2004/0257035).
In re Claim 12, modified Domenig fails to explicitly disclose portable power supply module is a mobile phone, and the portable supply module is connected to the portable vacuum source in a wired or wireless connection.
Chang’’ teaches another portable vacuum system (fig.3, paras. 11, 21, para.11 recited the electrical implement is a mini-vacuum, para.21 recites the electrical instrument is powered by the cell phone) wherein the portable power supply is a mobile phone (502) and the portable supply module is connected to the portable vacuum source in a wired or wireless connection (fig.3, para.21, inherently must be in one of these connections in order to provide power to the implement).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Chang’’ in modified Domenig for the purpose of eliminating the need for the user to acquire a battery cell as most people always have their cell phones at their sides, thereby providing convenience to the user. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domenig in view of Chang and further in view of Su.
In re Claim 21, see the rejection of claim 10 above as the same reasoning applies, mutatis mutandis.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domenig in view of Chang and further in view of Cornwell (5,339,959).
In re Claim 22, while Domenig discloses the use of interlocking parts on both the vacuum source and the connecting port. It fails to explicitly recite that the interlocking parts are rotatably connected as claimed. 
Cornwell teaches another portable vacuum system wherein the portable vacuum source comprises an interlocking mating port (130) configured to be connected to the connecting port (111), 
the connecting port comprises a connecting port body (body of 111) and a first mating port protrusion (protrusion which define the groove 123), 
the interlocking mating port comprises an interlocking mating port body (body of 130) and a second mating port protrusion (126), when the interlocking mating port body is inserted into the connecting port body along an inserting direction and then rotated relative to the connecting port body by a predetermined degree along a rotating direction perpendicular to the inserting direction (fig.2, also see the disclosure of 5,111,838 which was incorporated by reference into Cornwell and goes into depth about the workings of the interlocking parts), 
the second mating port protrusion is moved to engage with the first mating port protrusion, so that the interlocking mating port body is prevented from departing away from the connecting port body along a departing direction opposite to the inserting direction (fig.2, also see the disclosure of 5,111,838 which was incorporated by reference into Cornwell and goes into depth about the workings of the interlocking parts), 

Cornwell shows an equivalent structure known in the art for providing and interlocking seal for vacuum bags.  Therefore, because these two interlocking vacuum bag connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one for the other. See MPEP 2144.06
In re Claim 23, Cornwell further teaches the interlocking mating port further comprises a mating sealing component (o-ring inside 130 which engages the connecting port, fig.2, also see the disclosure of 5,111,838 which was incorporated by reference into Cornwell and goes into depth about the workings of the interlocking parts),  disposed on a side (inner side which engages the connecting port) of the interlocking mating port body adjacent to the connecting port body, the connecting port further comprises a sealing protrusion (top protrusion of the body 111) protruding from a side (top side) of the connecting port body toward the mating sealing component, the mating sealing component is compressed by the sealing protrusion when the interlocking mating port body is located at the connecting position relative to the connecting port body (this is inherent to how an o-ring works, o-rings must be compressed in order to seal).
Cornwell shows an equivalent structure known in the art for providing and interlocking seal for vacuum bags.  Therefore, because these two interlocking vacuum bag connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one for the other. See MPEP 2144.06
Allowable Subject Matter
s 4, 6, 15, and 17, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, discloses or fairly suggests: “the check valve is disposed through the opening, and the filtrating component is disposed away from the opening horizontally” (claims 4 and 15), “a recess is formed on the zipper bag, the opening is covered by the filtrating component, and the check valve is at least partially accommodated in the recess and away from the opening horizontally” (claims 6 and 17), or “an extended receiving cup assembly, the extending receiving cup assembly comprising a main receiving cup, at least one extended receiving cup and a receiving cup cover, the main receiving cup being configured to connect to the connecting port, the receiving cup cover being configured to connect to the portable vacuum source, the at least one extended receiving cup being configured to be detachable installed between the main receiving cup and the receiving cup cover” (claim 24), in the combinations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Timothy P. Kelly/Primary Examiner, Art Unit 3753